Case: 19-60343      Document: 00515161171        Page: 1     Date Filed: 10/16/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                   No. 19-60343                         October 16, 2019
                                 Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk



AUGUSTINE DAFE IKOLO, also known as Marcus Brown,
also known as Mbuthelezi Mwokwena, also known as Frank Bones,
also known as Daffy,

                                                Petitioner,

versus

KEVIN K. MCALEENAN,
Acting Secretary, U.S. Department of Homeland Security,

                                                Respondent.




                         Petition for Review of an Order of
                         the Board of Immigration Appeals
                                 No. A 204 754 480




Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 19-60343    Document: 00515161171        Page: 2   Date Filed: 10/16/2019


                                    No. 19-60343

      Augustine Ikolo, a native and citizen of Nigeria, petitions for review of
an expedited removal order of the Department of Homeland Security (“DHS”).
In response to DHS’s Notice of Intent to Issue a Final Administrative Removal
Order, Ikolo requested withholding of removal under the Convention Against
Torture. Ikolo contends that the DHS ignored his response and has failed to
give him notice of any reasonable-fear proceedings. The government moves to
dismiss for want of jurisdiction.

      We have jurisdiction to review a removal order that is “final.” See Flores-
Ledezma v. Gonzales, 415 F.3d 375, 380 (5th Cir. 2005). Regardless of the
parties’ agreement that Ikolo’s reasonable-fear interview has not been sched-
uled since his request for withholding of removal in May, we lack jurisdiction
to consider the petition for review because reasonable-fear proceedings have
not yet concluded. See Ponce-Osorio v. Johnson, 824 F.3d 502, 505−06 (5th Cir.
2016). Accordingly, the motion to dismiss is GRANTED, and the petition is
DISMISSED.




                                         2